Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer (631) 537-1001, ext. BRIDGE BANCORP, INC. REPORTS THIRD QUARTER 2008 RESULTS Strong Growth in Assets & Deposits and Increased Earnings (Bridgehampton, NY – October 14, 2008) Bridge Bancorp, Inc. (NASDAQ: BDGE), the parentcompany of The Bridgehampton National Bank, today announced growth in assets and deposits and improved net income and earnings per share for the third quarter of 2008. Highlights for the quarter include: · Net income of $2.4 million or $.39 per share, representing a 3% increase from $.38 per share earned in the third quarter of 2007. · Returns on average equity and assets of 17.38% and 1.30%, respectively. · Net interest income expanded to $7.8 million compared to $6.8 million in 2007, reflecting a net interest margin of 4.71%. · Total assets of $755 million, an increase of $105 million or 16.2% from September 2007. · Deposits of $672 million, an increase of $75 million or 12.5% from September 2007. · Demand deposits aggregating $209 million, representing over 31% of total deposits. · Continued strong credit quality with prudent increases in the allowance for loan losses. · Dividends of $0.23 per share. · Received approval from the Office of the Comptroller of the Currency for a new branch location in Shirley and filed for approval to open a branch in Deer Park. “This quarter’s results continue to reflect the positive trends displayed throughout 2008, as we expand our deposit franchise and conservatively grow our loan portfolio. This success translated into improved income and continued strong returns on equity and assets. During these turbulent economic times, these accomplishments demonstrate the relative strength of our markets, our strategic focus and the organization’s ability to capitalize on opportunities,” said Kevin O’Connor, President and CEO of Bridge Bancorp, Inc. Net Earnings and Returns Net income for the quarter ended September 30, 2008 was $2.4 million or $.39 per share compared to $2.3 million or $.38 per share in the same period last year.For the nine months ended September 30, 2008, net income aggregated $6.6 million or $1.08 per share compared to $6.3 million or $1.03 per share for the same period in 2007. The positive changes reflect net interest income growth, and a modest improvement in other income, offset by an increase in the provision for loan losses and higher operating costs. The improvement in net interest income for the quarter reflects substantial growth in earning assets, offsetting in large part, the decline in the net interest margin to 4.71% from 4.85% in 2007. During the period, loans and securities increased, funded primarily with stable lower costing core deposits. Other income improved as the decline in title fee income was offset by the expansion of deposit related revenue and fees. The quarterly provision for loan losses was $550,000, compared to $150,000 in 2007, reflecting the growth in our loan portfolio as well as a prudent assessment of risk factors related to the uncertain direction of the economy and ongoing unprecedented financial market volatility. Increased operating expenses reflect the costs associated with new sales personnel, additional seasonal staffing, and greater incentive based compensation associated with the achievement of performance goals.Other expenses included higher FDIC premiums attributable to our deposit growth and costs related to prior and ongoing branch expansion. “Our quarterly and year to date results, despite the current banking and economic turmoil, reflect the success of our expansion and supports the ongoing strategy to selectively open new branches and build businesses around seasoned banking professionals,” stated Mr. O’Connor. Balance Sheet and Asset Quality At September 30, 2008, assets totaled $755.5 million, another record level for the Company and more importantly, an increase of $105.1 million, or 16.2% from September 30, 2007. This increase included $105.0 million and $49.9 million of net growth in the investment securities and loan portfolios, respectively. The securities portfolio is comprised principally of municipal obligations and government guaranteed instruments and does not contain obligations directly affected by the recent corporate failures and defaults. Loan originations, consistent with the Company’s strategic focus, continue to include commercial relationships and real estate related loans, many of which also result in new or expanded deposit relationships.“Our local presence and solid reputation present us with opportunities and specific referrals to individuals and businesses seeking a full service banking relationship,” commented Mr.
